Citation Nr: 0025948	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  93-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1992, in which the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.

In a January 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Vietnam from April 1966 to May 1967.  His commendations 
include the Vietnam Service Medal, the Vietnam Campaign 
Medal, the National Defense Service Medal, and a Sharpshooter 
Badge with rifle bar.  His military occupational specialty 
(MOS) was a crane operator.  His unit assignment was with the 
572nd Engineering Company attached to the 39th Combat 
Engineering Battalion.  

3.  The veteran's claimed in service stressors are not 
substantially corroborated by credible supporting evidence.



CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold requirement for a claim of entitlement to 
service connection for PTSD, is evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  To establish a well-grounded 
PTSD claim, the veteran must submit medical evidence of a 
current disability, lay evidence of an in service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Caluza, supra.  For purposes of determining 
whether a claim is well grounded, the evidence submitted is 
generally presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  The veteran has asserted 
stressors due to service in Vietnam with the 572nd 
Engineering Company, and a physician has diagnosed him with 
PTSD, presumably as a result of several military experiences 
he related at the examination.  Presuming this evidence to be 
credible, as required for well-groundedness purposes, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The medical evidence of record contains multiple psychiatric 
diagnoses for the veteran, with some being PTSD.  However, 
the Board notes that the only specific stressors mentioned in 
the records which contain diagnoses of PTSD are the veteran's 
allegations that he shot an enemy soldier at point blank 
range, seeing body bags on the side of the road, and his 
befriending a Vietnamese girl who subsequently blew herself 
and three Korean soldiers up wearing a booby trap bomb around 
her waist.  Accordingly, his other reported stressors - 
witnessing a soldier lose his thumb while working on a 
construction project in Vietnam, witnessing a soldier get 
crushed when a piece of construction equipment rolled on him, 
firing at United States soldiers by mistake, and being shot 
at while on a convoy - even if verified, have not been 
related to any of his diagnoses of PTSD, and his claim of 
entitlement to PTSD based on these stressors would fail on 
that basis.  


Turning to a discussion of the validity of the averred 
stressors, the evidence necessary to establish that a claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran is found to have served in a combat 
situation, stressors related to that combat experience may be 
verified solely by the veteran's satisfactory lay testimony; 
however, non-combat related stressors require corroboration 
before they can be accepted as having actually occurred.  See 
Cohen v. Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).  

In the present case, the veteran has averred the following 
stressors: (1) witnessing a soldier lose his thumb while 
working on a construction project with the veteran in 
Vietnam, (2) witnessing a soldier nicknamed "Pusher" get 
crushed when a piece of construction equipment rolled on top 
of him, (3) firing at United States soldiers by mistake, (4) 
being shot at while on a convoy, (4) shooting an enemy 
soldier at point blank range, (5) seeing body bags on the 
side of the road, and (6) befriending a Vietnamese girl who 
subsequently killed herself and three Korean soldiers by 
detonating a booby trap bomb wrapped around her waist.  Upon 
repeated requests, the veteran was unable to remember any 
additional specific details surrounding his stressors, and 
could not recall "Pusher's" full name.  

Service personnel records indicate that the veteran served in 
the 572nd Engineering Company as a crane operator.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The RO 
contacted U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) regarding corroboration of the veteran's 
stressors and information concerning the actions of his unit 
during his service in Vietnam.  USASCRUR responded with the 
1966 unit history of the 572nd Engineering Company and the 
complete unit history of the 45th Engineering Group, the 
higher headquarters of the 572nd Engineering Company.  These 
histories revealed the unit's locations, missions, operations 
and significant activities.  These records document the 
building of a variety of combat support and non-combat 
related structures. 

Without the names of the veteran's identified friends who 
were killed or injured, the USASCRUR was unable to confirm 
their casualty status.  Moreover, the records submitted did 
not document any deaths in the unit, and the only evidence of 
enemy contact is in the history of the 45th Engineering 
Group, which indicates that enemy interference slowed down 
projects in 1968, after the veteran was already gone from 
Vietnam.  Therefore, while the evidence submitted documents 
some enemy contact, the overall description of the veteran's 
units activities do not support a finding that he engaged in 
combat while in Vietnam.  Additionally, he did not serve in a 
combat unit, only a combat support unit, and his military 
occupational specialty was not combat related.  Accordingly, 
the Board finds that the veteran did not engage in combat 
with the enemy, and therefore, his stressors cannot be 
verified by lay testimony alone, but must be corroborated 
somehow to be verified. 

With regard to corroboration, there is no indication in the 
evidence of record, including the documentation from 
USASCRUR, that the veteran's stressors occurred.  Initially, 
there is no evidence that he or any part of his unit ever 
engaged in direct firefights with the enemy, that is, there 
is no evidence that he ever shot at enemy soldiers at point 
blank range or a distance.  Nor is their any evidence of 
record to corroborate the veteran's other stressors, namely 
that a Vietnamese girl blew up several Korean soldiers and 
herself, that he saw body bags or bodies by the side of the 
road, that he was shot at while on convoy, or that he 
observed a friend lose his thumb in a construction accident.  
Moreover, the veteran has not provided any corroboration of 
these events by way of lay statements from other persons who 
witnessed or participated in the experiences.  As for the 
death of "Pusher," none of the evidence of record 
corroborates this casualty, and the veteran has been unable 
to provide additional specifics which would enable the 
USASCRUR to verify this event.  Thus, the veteran's averred 
stressors are not verified and consequently, the veteran has 
not presented evidence of a verified stressor upon which a 
diagnosis of PTSD could be based.

Having reviewed the record, the Board concludes that the 
evidence does not support a verified stressor, and it is 
questionable as to whether any stressor has been related to 
his diagnoses of PTSD.  Therefore, the veteran's claim of 
entitlement to service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


